E'Yen T. Carnail, Sr., relator, filed a Petition for a Writ of Mandamus to compel respondent, Judge Timothy McCormick, to issue findings of fact and conclusions of law for the denial of his petition to vacate or set aside sentence in C.P. Case No. CR-372072. Respondent moved to dismiss the petition as moot and attached a file-stamped, certified copy of the requested findings, which were filed on May 15, 2000. This action is now moot since the requested relief has been performed. A writ of mandamus cannot be issued to compel an act already performed. State ex rel. Jerningham v. Cuyahoga County Court of Common Pleas (1996),74 Ohio St.3d 278, 658 N.E.2d 723. Accordingly, respondent's motion to dismiss is granted.
TERRENCE O'DONNELL, J. CONCURS.
  _________________________________ ANN DYKE, ADMINISTRATIVE JUDGE